Citation Nr: 0505863	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 27, 
1999, for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from March 1947 to December 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
evaluation, effective December 27, 1999.  The veteran asserts 
that he warrants an earlier effective date for the award of 
service connection for post-traumatic stress disorder.  

In August 2003, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.  

In May 2004, the Board remanded the claim for additional 
development and adjudicative action.  At that time, the Board 
noted that in a June 2003 VA Form 646, Statement of 
Accredited Representation in Appealed Case, the veteran's 
representative raised issues of clear and unmistakable error 
in June 1947 and November 1956 rating decisions, wherein the 
RO had denied service connection for a psychiatric disorder 
and referred these matters to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  It does not appear that the RO has yet 
considered these claims and the matters are again referred to 
the RO.


FINDINGS OF FACT

1.  In June 1947, the RO denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
determination that same month, including his appellate 
rights, and he did not appeal the decision.

2.  In November 1956, the RO denied service connection for a 
psychiatric disorder.  The November 1956 notification letter 
was sent to the veteran's last known address and was returned 
as undeliverable with a note that the veteran had moved and 
had provided no forwarding address.  

3.  On December 27, 1999, the veteran submitted an 
application to reopen the claim for service connection for a 
psychiatric disorder.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder between November 1956 
and December 1999.  


CONCLUSIONS OF LAW

1.  The June 1947 and November 1956 rating decisions, which 
denied service connection for a psychiatric disorder, are 
final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The legal criteria for an effective date prior to 
December 27, 1999, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 3.400(q)(1)(ii), 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for an earlier effective date in a 
June 2004 letter.  VA informed the veteran that the effective 
date for a claim reopened after final disallowance is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  This informed the veteran that even if 
entitlement was shown prior to the date of his 1999 claim, 
that the law states that the date of claim is the appropriate 
effective date.  The June 2004 letter also notified the 
veteran that VA was responsible for getting relevant records 
from any federal agency, which included military records, VA 
medical records, and Social Security Administration records.  
It further stated that on the veteran's behalf, it would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, which included state or local governments, 
private doctors and hospitals, or current or former 
employers.  Finally, VA told the veteran that if he wished to 
submit information that was relevant to his appeal, he should 
submit that evidence.  

Additionally, VA has notified the veteran the reasons why he 
is not entitled to an effective date earlier than December 
27, 1999, for the award of service connection for post-
traumatic stress disorder in the March 2000 rating decision, 
the January 2001 statement of the case, and the June 2001 and 
December 2004 supplemental statements of the case.  The 
veteran was informed that prior claims for service connection 
for a psychiatric had been denied in 1947 and 1956 and had 
become final and that an application to reopen the claim had 
not been submitted until December 27, 1999.  It stated that 
applying the law to the facts in the case, the effective date 
was the date of the veteran's application to reopen the claim 
for service connection for a psychiatric disorder.  The 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision that gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claim.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has obtained VA treatment 
records from the Salt Lake City, Utah, VA Medical Center.  
Additionally, VA provided the veteran with an examination in 
connection with his application to reopen the claim; however, 
VA has not provided an examination in connection with the 
claim for an earlier effective date.  This does not prejudice 
the veteran, as an examination would not assist him in 
obtaining an effective date earlier than the date of claim.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(q)(1)(ii), 3.400(r).  The veteran has not identified 
any pertinent VA or private medical treatment records 
pertinent to the issue being decided that have not been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence that has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Factual Background

In December 1946, the veteran submitted a claim for service 
connection for, inter alia, a psychiatric disorder.  In June 
1947, the RO denied service connection for psychoneurosis, 
anxiety state.  That same month, the RO informed the veteran 
of this determination and of his appellate rights.  He did 
not appeal the decision.

In March 1956, the veteran submitted a VA Form 8-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a psychiatric disorder.  In a November 
1956 rating decision, the RO denied service connection for a 
psychiatric disorder.  That same month, the RO informed the 
veteran of this determination and of his appellate rights.  
The notification was sent to the same address that the 
veteran had provided in the March 1956 application to reopen 
the claim.  The notification letter was returned as 
undeliverable.  The post office noted that the veteran had 
moved and left no forwarding address.  The RO then sent the 
veteran's father a letter, noting that correspondence that 
had been addressed to his son, the veteran, had been returned 
and asked for assistance with determining the veteran's 
present whereabouts.  That letter was also returned as 
undeliverable.  The post office stated that the addressee was 
"not known."

On December 27, 1999, the veteran submitted an application to 
reopen the claim for service connection for post-traumatic 
stress disorder.  

VA treatment records, dated from 1999 to the present, show 
treatment for post-traumatic stress disorder, and VA 
examinations show that the veteran has been diagnosed with 
post-traumatic stress disorder due to his service in World 
War II.  

In a January 2001 letter, the veteran's daughter stated that 
she could remember her father being irritable, impatient, and 
violent when she was young.  She stated the veteran had not 
told her or her mother about his war experiences until 
recently.  In a March 2001 letter, the veteran's wife stated 
she had been married to the veteran for over 30 years.  She 
stated that the veteran's behavior had changed when they 
decided to have children.  She noted the veteran had 
difficulty talking about his World War II experiences and 
that when she later learned of the horrors he had 
experienced, it helped her to understand his erratic 
behavior. 

At the August 2003 hearing before the undersigned, the 
veteran testified as to his experiences in World War II and 
the difficulties he experienced following his discharge from 
service.  The veteran stated he could not stay in a job for 
very long and would often walk away from his job.  Down the 
road, he was able to keep a job for a sustained period of 
time.  The veteran stated he went to VA in 1999 after it had 
been recommended that he seek treatment for his psychiatric 
disorder.  He expressed that he wanted the effective date for 
the award of service connection to go back to the date of his 
original claim for service connection.  

In a June 2004 letter, a fellow veteran stated he was in 
group psychiatric treatment with the veteran at the VA 
facility.  He stated that when the veteran first joined their 
group, it was apparent that the veteran was suffering from 
post-traumatic stress disorder and had been for 52 years.  He 
stated he found the veteran to be an honest person.  In a 
July 2004 letter, a friend stated that he had met the veteran 
in 1975 at an Air Force base and they had been friends ever 
since.  He attested to the veteran's honesty and sincerity 
and felt that the veteran should receive additional 
compensation.



III.  Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. §§ 3.400 (emphasis added), 3.400(q)(1)(ii), 
3.400(r).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the August 2003 hearing, 
and finds that an effective date earlier than December 27, 
1999, for the award of service connection for post-traumatic 
stress disorder is legally precluded.  

Service connection for a psychiatric disorder was denied in 
June 1947.  The veteran was notified of this determination 
and of his appellate rights, and did not appeal that 
decision.  The veteran then submitted another claim for 
service connection for a psychiatric disorder in 1956, which 
was denied in November 1956.  The RO sent the notification of 
the decision to the veteran at the address that he had 
provided on his VA Form 8-526.  While the letter was returned 
as undeliverable, VA properly discharged its duty to inform 
the veteran of the November 1956 decision by sending the 
notice to the veteran at his last known address.  See 
38 U.S.C.A. § 5104(a) (West 2002); Ashley v. Derwinski, 
2 Vet. App. 307, 308-02 (1992).  Therefore, the veteran was 
constructively notified of the decision, including his appeal 
rights, and he did not appeal that determination.  The June 
1947 and November 1956 decisions are final in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2004).  Thus, the earliest effective 
date possible could not be prior to November 7, 1956.  

The next time the veteran submitted a claim was on December 
27, 1999.  Here, the Board finds no basis to grant an 
effective date prior to December 27, 1999, for the award of 
service connection for post-traumatic stress disorder.  In 
fact, the Board concludes that an effective date prior to 
December 27, 1999, is legally precluded.  See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.400 (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added), § 3.400(q)(1)(ii), 
3.400(r).  The United States Court of Appeals for Veterans 
Claims (Court) has recognized that the effective date of an 
award of service connection cannot be prior to the date of 
claim when it is based upon a reopened claim.  See Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus 
holds that the effective-date statute, 38 U.S.C. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed"), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("when claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen").  The 
veteran's claim for service connection for post-traumatic 
stress disorder was granted based upon his December 27, 1999, 
application to reopen the claim for service connection for 
post-traumatic stress disorder.  The Board finds that this is 
the earliest effective date possible based upon the facts in 
this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(q)(1)(ii), 3.400(r).

The Board has considered whether the veteran filed an 
informal claim for service connection for post-traumatic 
stress disorder prior to December 27, 1999, and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2004).  There is essentially no evidence submitted 
between the time of the November 1956 decision and the 
veteran's December 1999 claim.  Additionally, the Board is 
aware that the veteran was seen as early as September 1999 at 
VA for post-traumatic stress disorder; however, treatment at 
a VA facility prior to the date of claim would not assist the 
veteran in obtaining an earlier effective date, as the 
application of 38 C.F.R. § 3.157(b) applies only to a 
distinct group of claims where service connection has already 
been established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Prior to December 27, 1999, 
the veteran was not service connected for any disability.

The Board is aware that the veteran asserts that his post-
traumatic stress disorder had its onset in service and has 
asserted that such establishes a basis for the grant of an 
effective date going back to 1946.  The Board does not 
question that the veteran's post-traumatic stress disorder 
had its onset in service; however, the law on effective dates 
is clear.  There are two prior final denials by the RO with 
the last one being in November 1956, and the effective date 
cannot precede the date of that decision.  Thus, even if 
entitlement arose at the time the veteran was discharged from 
service, the veteran's application to reopen the claim was 
received on December 27, 1999, and the effective date cannot 
be earlier than this date.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 3.400(q)(1)(ii), 3.400(r).

The Board notes that it appreciates the veteran's testimony 
at the August 2003 hearing.  Nevertheless, based upon the 
above reasons, an effective date earlier than December 27, 
1999, cannot be granted.  


ORDER

Entitlement to an effective date earlier than December 1999, 
for the award of service connection for post-traumatic stress 
disorder is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


